         Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    CANDICE LUE,

                               Plaintiff,

                            -v.-
                                                                    19 Civ. 9784 (KPF)
    JPMORGAN CHASE & CO.; ALEX KHAVIN;
    FIDELIA SHILLINGFORD; KIMBERLY DAUBER;                       OPINION AND ORDER
    BARUCH HOROWITZ; CHRIS LIASIS; and
    MICHELLE SULLIVAN,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Candice Lue, proceeding pro se, brings this suit against JP

Morgan Chase & Co. (“Chase”), as well as Chase employees Alex Khavin, Fidelia

Shillingford, Kimberly Dauber, Baruch Horowitz, Chris Liasis, and Michelle

Sullivan (together with Chase, “Defendants”), alleging multiple claims of

defamation. Defendants now move to dismiss Plaintiff’s amended complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons stated

below, the Court grants Defendants’ motion in full.

                                       BACKGROUND 1

A.      Factual Background

        This lawsuit is not the first between these parties. On April 29, 2016,

Plaintiff, proceeding pro se, sued Defendant Chase and several of its employees,


1       The facts in this Opinion are drawn from Plaintiff’s Amended Complaint (“Am. Compl.”
        (Dkt. #4)), the well-pleaded allegations of which are taken as true for purposes of this
        motion. The transcript of the February 18, 2020 conference is referred to as “Hr’g Tr.”
        (Dkt. #26).
        For convenience, the Court refers to Plaintiff’s Letter Brief in Opposition to the Motion
        to Dismiss, submitted in advance of the February 18, 2020 conference, as “Pl. Br.” (Dkt.
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 2 of 20




including Khavin, Shillingford, Liasis, and Sullivan, who are also named as

defendants in this suit. See Lue v. JPMorgan Chase & Co., No. 16 Civ. 3207

(AJN), 2018 WL 1583295 (S.D.N.Y. Mar. 27, 2018) (“Lue I”). In Lue I, Plaintiff

alleged various forms of racially-motivated discrimination, harassment, and

retaliation and stemming from her employment at Chase. Id. at *1-4. Plaintiff

now alleges that Defendants here made defamatory statements about her in

Lue I. (See generally Am. Compl.). As such, the Court relates those facts from

Lue I that are relevant to resolving the instant motion to dismiss.

      Plaintiff is a Black woman who was formerly employed by Chase as an

analyst. (Am. Compl. ¶ 13). In Lue I, Plaintiff pleaded ten causes of action, but

“the crux of Plaintiff’s complaint stem[med] from her supervisor’s assignment to

her of various tasks she found demeaning or humiliating, and which she

believed reflected her status as the ‘only Black Analyst’ in the Counterparty

Risk Group, the team within Chase on which she served.” Lue I, 2018 WL

1583295, at *2 (citation omitted). Starting in May 2015, Plaintiff raised

complaints regarding this purportedly discriminatory treatment to Shillingford,

her supervisor, and to Chase’s Human Resources Department. Id. at *3. After

an investigation into Plaintiff’s concerns, Chase “concluded that Plaintiff’s

allegations were unfounded[.]” Id. On July 30, 2015, Shillingford and a

representative from Human Resources conducted Plaintiff’s mid-year



      #22); Defendants’ Memorandum of Law in Support of Their Motion to Dismiss as “Def.
      Br.” (Dkt. #29); Plaintiff’s Memorandum of Law in Opposition to the Motion as “Pl. Opp.”
      (Dkt. #30); and Defendants’ Reply Memorandum of Law in Support of Their Motion as
      “Def. Reply” (Dkt. #32).

                                             2
          Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 3 of 20




performance review, put Plaintiff on a performance improvement plan, and

“informed [Plaintiff] that she was expected to perform all tasks assigned to her

and to improve her communication style.” Id. at *4. Plaintiff refused to sign

the performance improvement plan, and over the next three months,

additionally refused to perform a number of work-related tasks. Id. She was

ultimately terminated from Chase on January 6, 2016. Id.

      By Opinion and Order entered March 27, 2018, Judge Nathan granted

summary judgment in favor of the Lue I defendants on all counts and

dismissed Plaintiff’s claims. See Lue I, 2018 WL 1583295, at *11. On April 24,

2019, the Second Circuit affirmed Judge Nathan’s decision, see Lue v.

JPMorgan Chase & Co., 768 F. App’x 7 (2d Cir. 2019) (summary order), and on

October 15, 2019, the Supreme Court denied certiorari, see 140 S. Ct. 388

(2019).

      Plaintiff’s claims in the instant litigation arise out of purportedly

defamatory statements made during the course the Lue I litigation, particularly

its appeal. Although Plaintiff’s theory of liability is not exactly clear, the Court

understands Plaintiff to be contending that Defendants made false statements

in their submissions to the Second Circuit in the course of Plaintiff’s appeal in

Lue I. (See Am. Compl. ¶¶ 22-29). Plaintiff proffers that these “false,

misleading, libelous, perjurious[,] and disparaging statements” “defamed [her]

character” and “maliciously and mendaciously made [her] out to be a

vindictive, lying, troublesome, uncongenial and elitist person[,] and a less

desirable/undesirable employee.” (Id. at ¶ 17). Plaintiff’s Amended Complaint

                                          3
        Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 4 of 20




lists a slew of specific factual allegations contained in Defendant’s submissions

to the Second Circuit that, in Plaintiff’s estimation, are actionable as

defamation, including that:

             i.     Chase stated that Plaintiff “reported to Michelle
                    Sullivan while [Plaintiff] was in the Commodities
                    Operations Department,” which “false and
                    misleading statement” “ma[de Plaintiff] out to be
                    a liar”;

             ii.    Chase cited to “defamatory snippets of
                    comments” from Plaintiff’s 2013 mid-year
                    performance review, which snippets were taken
                    out of context and “intentionally and strategically
                    placed … to defame [her] character”;

             iii.   Chase made “malicious, false, misleading,
                    barefaced[,] and defamatory lies,” by stating that
                    “a White man with a higher job title than Plaintiff”
                    has been assigned and performed the same tasks
                    as Plaintiff, suggesting that the assignment of the
                    tasks to Plaintiff was unrelated to race;

             iv.    Chase stated that “Shillingford … made both the
                    decision to hire Plaintiff and the decision to fire
                    her,” which Plaintiff claims is false because,
                    among other reasons, “Shillingford was not even
                    invited to any of the meetings where ... Chase’s
                    HR legal representatives were pre-planning and
                    discussing [Plaintiff’s] termination”; and

             v.     Shillingford and Horowitz testified falsely that
                    “other analysts and associates did have to ask for
                    and obtain permission before working from
                    home,” which false testimony made Plaintiff out
                    to be a liar.

(Id. at ¶¶ 22-28 (internal quotation marks and citations omitted)). These

allegedly false and defamatory statements — and other similar allegations

contained in the Amended Complaint — form the basis of the multiple causes

of action that Plaintiff raises in this suit.

                                           4
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 5 of 20




B.    Procedural Background

      Plaintiff initiated this suit on October 23, 2019, eight days after the

Supreme Court denied certiorari in Lue I. (Dkt. #1). See also 140 S. Ct. 388

(2019). On October 30, 2019, Plaintiff filed an Amended Complaint, which is

the operative pleading in this action. (Dkt. #4). 2 In response to Plaintiff’s

Amended Complaint, by letter dated November 14, 2019, Defendants requested

a pre-motion conference seeking to pursue a motion to dismiss. (Dkt. #8). The

Court granted Defendants’ request and scheduled a conference to address

Defendants’ anticipated motion. (Dkt. #16). Plaintiff filed a document in

advance of the pre-motion conference, which document was styled as a brief

and docketed on February 7, 2020. (See Dkt. #22). On February 18, 2020, the

day of the pre-motion conference and nearly four months after filing the

Amended Complaint, Plaintiff filed a document that she styled as exhibits to

the Amended Complaint. (the “Complaint Exhibits” (Dkt. #24)).

      On the record on February 18, 2020, the Court discussed with Plaintiff

her understanding of the factual predicates for her case and the legal bases for

her claims against Defendants. (See generally Hr’g Tr.). The Court set a

briefing schedule for Defendants’ anticipated motion to dismiss (id. at 17:14-

18:5), and accepted Plaintiff’s pre-conference letter brief as a supplementary

filing in opposition to the anticipated motion to dismiss (id. at 16:5-14). The



2     On December 4, 2019, a second amended complaint was mistakenly docketed in this
      case, which document was later deleted. By letter dated December 10, 2019, Plaintiff
      confirmed to the Court that she did not intend to file a second amended complaint, and
      that the Amended Complaint remained the operative pleading in this case. (Dkt. #20).

                                             5
        Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 6 of 20




Court deferred ruling on whether it would consider the Complaint Exhibits in

resolving the instant motion, but explained that its “practice tends to be, in pro

se cases, to consider as much information as [it is] given, so that would likely

be the [Amended Complaint], the briefing, and these exhibits [i.e., the

Complaint Exhibits] as well.” (Id. at 17:2-9). At the conference, the Court also

stayed discovery pending resolution of the instant motion. (Id. at 19:10-11).

      Thereafter, Defendants filed their motion to dismiss and supporting

papers on March 20, 2020 (Dkt. #28-29); Plaintiff filed her opposition papers

on April 23, 2020 (Dkt. #30-31); and Defendants filed their reply papers on

May 15, 2020 (Dkt. #32). Defendants filed a notice of supplemental authority

on December 2, 2020 (Dkt. #33-34), to which Plaintiff filed a response on

December 9, 2020 (Dkt. #35).

                                    DISCUSSION

A.    Applicable Law

      Under Rule 12(b)(6), a defendant is permitted to move that the plaintiff’s

action be dismissed for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under

Rule 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s favor,

‘assume all well-pleaded factual allegations to be true, and determine whether

they plausibly give rise to an entitlement to relief.’” Faber v. Metro. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584

F.3d 82, 88 (2d Cir. 2009)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A plaintiff is entitled to relief if she alleges “enough facts to state a claim to


                                           6
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 7 of 20




relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to ‘nudge [plaintiff’s] claims across the line from

conceivable to plausible.’” (quoting Twombly, 550 U.S. at 570)).

      A court adjudicating a motion to dismiss under Rule 12(b)(6) “may review

only a narrow universe of materials.” Goel v. Bunge, Ltd., 820 F.3d 554, 559

(2d Cir. 2016). This narrow universe includes “facts stated on the face of the

complaint, … documents appended to the complaint or incorporated in the

complaint by reference, and … matters of which judicial notice may be taken,”

as well as documents that can properly be considered “integral” to the

complaint. Id. Here, the Court the Court takes judicial notice of the filings in

Lue I. See Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146

F.3d 66, 70 (2d Cir. 1998) (explaining that court “may take judicial notice of a

document filed in another court”). 3

      “[C]ourts must construe pro se pleadings broadly, and interpret them ‘to

raise the strongest arguments that they suggest.’” Cruz v. Gomez, 202 F.3d

593, 597 (2d Cir. 2000) (quoting Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996)); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do

justice.”). “However inartfully pleaded, a pro se complaint may not be

dismissed under Rule 12(b)(6) unless it appears beyond doubt that the plaintiff


3     Additionally, although the Court has considered the Complaint Exhibits in resolving the
      pending motion to dismiss, it notes that — after a careful review — the Court has
      determined that they are not relevant to any the issues raised by the instant motion.

                                             7
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 8 of 20




can prove no set of facts in support of her claim which would entitle her to

relief.” Legeno v. Corcoran Grp., 308 F. App’x 495, 496 (2d Cir. 2009)

(summary order) (internal quotation marks and alterations omitted) (quoting

Posr v. Ct. Officer Shield No. 207, 180 F.3d 409, 413 (2d Cir. 1999)). With that

said, to survive a Rule 12(b)(6) motion to dismiss, a pro se plaintiff’s factual

allegations must at least “be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Indeed, the court is not bound

to accept “conclusory allegations or legal conclusions masquerading as factual

conclusions.” Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal

quotation marks omitted) (quoting Smith v. Local 819 I.B.T. Pension Plan, 291

F.3d 236, 240 (2d Cir. 2002)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009). Moreover, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557).

B.    Analysis 4

      Plaintiff raises seven causes of action in the First Amended Complaint:

(i) defamation; (ii) common law conspiracy; (iii) false and fraudulent acts and



4     Because subject matter jurisdiction in this case is based upon diversity of citizenship
      (see Am. Compl. ¶ 1), the Court applies the choice of law rules of the forum state, see
      Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). New York choice of law
      rules mandate application of the substantive law of the state with the most significant
      relationship to the legal issue. See, e.g., Skaff v. Progress Int’l, LLC, No. 12 Civ. 9045
      (KPF), 2014 WL 5454825, at *8 (S.D.N.Y. Oct. 28, 2014) (quoting Intercontinental Plan.,
      Ltd. v. Daystrom, Inc., 24 N.Y.2d 372, 382 (1969)). Defendants’ briefing indicates their
      belief that New York law applies in this case. (See Def. Br. 4). The Court agrees. The
      instant suit alleges defamation with respect to prior litigation in federal court in New
      York between the same parties — many of which are located in New York — and as

                                               8
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 9 of 20




conduct; (iv) actual malice; (v) libel; (vi) defamation per se; and (vii) defamation

by implication. (See generally Am. Compl.). Claims one, three, four, five, six,

and seven are all various forms of defamation, and the Court addresses them

together as such. 5 Defendants argue that Plaintiff’s claims are barred by New

York’s absolute privilege for statements made in the course of judicial

proceedings, and that in any event, Plaintiff fails to state a claim for relief. The

Court agrees with Defendants on both counts and therefore dismisses the

Amended Complaint in its entirety. 6

      1.     Plaintiff’s Claims Are Barred by Privilege

      New York recognizes an absolute privilege for oral or written

communications made in the course of judicial proceedings. Kelly v. Albarino,

485 F.3d 664, 665 (2d Cir. 2007) (per curiam) (citing Hemmens v. Nelson, 138

N.Y. 517, 523 (1893)). “The absolute privilege applicable to the statements of



      such, the complained-of conduct and harm occurred in New York. Accordingly, the
      Court will apply New York law to Plaintiff’s state law claims.
5     Plaintiff pleads a claim for “false and fraudulent acts and conduct.” (See Am. Compl.
      ¶¶ 34-37). However, a closer inspection of Plaintiff’s allegations with respect to this
      claim demonstrates that Plaintiff is alleging a reputational injury caused by purportedly
      false and defamatory statements made in the Lue I litigation. Accordingly, the Court
      construes this cause of action to sound in defamation. To the extent Plaintiff asserts a
      claim for perjury, premised on the allegation that Defendants perjured themselves in
      Lue I, the Court notes that there is generally no private cause of action for perjury
      under New York law. See, e.g., Newin Corp. v. Hartford Accident & Indem. Co., 37
      N.Y.2d 211, 217 (1975).
6     Plaintiff alleges that Defendants’ conduct “constitute[s] a conspiracy at common law.”
      (See Am. Compl. ¶¶ 30-33). Under New York law, “[t]o state a claim for civil conspiracy,
      ‘the plaintiff must allege a [i] cognizable tort, coupled with [ii] an agreement between the
      conspirators regarding the tort, and [iii] an overt action in furtherance of the
      agreement.’” ExpertConnect, LLC v. Fowler, No. 18 Civ. 4828 (LGS), 2019 WL 3004161,
      at *8 (S.D.N.Y. July 10, 2019) (quoting Faulkner v. Yonkers, 963 N.Y.S. 2d 340, 341 (2d
      Dep’t 2013)). Because Plaintiff has failed to state a claim for defamation or any other
      tort — as discussed below — Plaintiff fails to establish the first element of a civil
      conspiracy claim and thus her conspiracy claim must be dismissed.

                                               9
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 10 of 20




participants in judicial proceedings is not lost by the presence of actual

malice.” Id. (citing Sheridan v. Crisona, 14 N.Y.2d 108, 112 (1964)). This

absolute privilege attaches to every step of a judicial proceeding, and to

statements made by witnesses, as well as judges, parties, and attorneys. See

Weitz v. Wagner, No. 07 Civ. 1106 (ERK) (ETB), 2008 WL 5605669, at *7

(E.D.N.Y. July 24, 2008).

      The judicial proceedings privilege prohibits defamation claims arising out

of statements made in litigation “‘if, by any view or under any circumstances, it

may be considered pertinent to the litigation.’” Tagliaferri v. Szulik, No. 15 Civ.

2685 (LGS), 2015 WL 5918204, at *3 (S.D.N.Y. Oct. 9, 2015) (quoting Martirano

v. Frost, 25 N.Y.2d 505, 507 (1969)). “‘The test of pertinency is extremely

broad,’ and the privilege ‘embraces anything that may possibly or plausibly be

relevant or pertinent, with the barest rationality, divorced from any palpable or

pragmatic degree of probability.’” Morgan Art Found. Ltd. v. McKenzie, No. 18

Civ. 4438 (AT), 2019 WL 2725625, at *16 (S.D.N.Y. July 1, 2019) (quoting

O’Brien v. Alexander, 898 F. Supp. 162, 171 (S.D.N.Y. 1995)); see also

Flomenhaft v. Finkelstein, 8 N.Y.S.3d 161, 164-65 (1st Dep’t 2015) (“[T]he test

to determine whether a statement is pertinent to litigation is extremely liberal

such that the offending statement, to be actionable, must have been

outrageously out of context.” (internal quotation marks and citations omitted)).

      New York’s judicial proceedings privilege seeks to protect the public

interest in encouraging participants in litigation to “‘speak with that free and

open mind which the administration of justice demands.’” D’Annunzio v.

                                        10
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 11 of 20




Ayken, Inc., 876 F. Supp. 2d 211, 217 (E.D.N.Y. 2012) (quoting Youmans v.

Smith, 153 N.Y. 214, 223 (1897)); see also Martirano, 25 N.Y.2d at 508-09. To

allow statements made in judicial proceedings to be a basis for a defamation

action “would be an impediment to justice, because it would hamper the search

for truth, and prevent making inquiries with that freedom and boldness which

the welfare of society requires.” Youmans, 153 N.Y. at 220.

      Each purportedly defamatory statement that Plaintiff cites in her

Amended Complaint was made in the course of judicial proceedings before the

Second Circuit. (Compare, e.g., Am. Compl. ¶¶ 22-29, with Lue v. JPMorgan

Chase & Co., No. 18-1248, Dkt. #66 (2d Cir. Nov. 2, 2018)). Plaintiff not only

admits that this material was contained in Defendants’ filings before the

Second Circuit, but argues that it is defamatory because it was “published” in

the course of that judicial proceeding. (See Am. Compl. ¶ 20). Accordingly, the

statements at issue here were material and pertinent to the judicial

proceedings in Lue I. Indeed, they were critical to Defendants’ defense to

Plaintiff’s suit in Lue I. Thus, the statements are absolutely privileged and

cannot form the basis for a defamation claim.

      In a last-ditch effort to avoid dismissal, Plaintiff argues that the privilege

does not apply here — even though she concedes that the purportedly

defamatory statements were made in a judicial proceeding — because

Defendants’ statements only indirectly, rather than explicitly, called her a

“vindictive, lying, uncongenial and elitist person[,] and a less

desirable/undesirable employee.” (Pl. Br. 1-2). But this is a distinction

                                        11
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 12 of 20




without a difference. The judicial proceedings privilege applies as long as the

purportedly defamatory statements were “pertinent” to prior litigation, and

thus it is immaterial whether the putative defamation is indirect or explicit. 7

Each purportedly actionable statement that Plaintiff cites in her Amended

Complaint was central to the litigation in Lue I and accordingly Plaintiff’s

defamation claims are barred by New York’s absolute privilege.

      2.     Plaintiff Fails to State a Claim for Defamation

      Defendants argue that even if Plaintiff’s claims are not barred by

absolute privilege, Plaintiff still fails to state a claim for defamation under New

York law. (See Def. Br. 5-8). The Court agrees, and dismisses Plaintiff’s claims

on this independent basis.

      Plaintiff alleges claims for defamation, actual malice, libel, defamation

per se, and defamation by implication. As noted above, these claims are

various species of defamation. 8 “‘Defamation is the injury to one’s reputation

either by written expression, which is libel, or by oral expression, which is

slander.’” Lan Sang v. Ming Hai, 951 F. Supp. 2d 504, 517 (S.D.N.Y. 2013)


7     Furthermore, as Defendants explain, to accept Plaintiff’s indirect versus direct
      distinction — i.e., that defamation occurs indirectly every time a party files something
      that their opponent disputes — would give rise to a defamation claim “each and every
      time a defendant filed an answer to a complaint that denied the plaintiff’s allegations.”
      (Def. Br. 6).
8
      Plaintiff pleads a cause of action for “actual malice.” (Am. Compl. ¶¶ 38-45). However,
      “actual malice” is not an independent cause of action, but rather is an element that a
      plaintiff must plead in a defamation action to overcome qualified privilege. See Vilien v.
      Dep’t of Educ. of City of N.Y., No. 06 Civ. 3491 (BSJ), 2009 WL 857458, at *7-8 (S.D.N.Y.
      Mar. 31, 2009). Because Plaintiff’s claims are barred by absolute privilege, as explained
      above, the Court need not address whether Plaintiff has adequately pleaded malice.
      And in any event, because Plaintiff fails to adequately allege a defamation claim, as
      discussed below, her defamation claims are dismissed, regardless of whether
      Defendants acted with malice.

                                              12
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 13 of 20




(quoting Biro v. Conde Nast, 883 F. Supp. 2d 441, 458 (S.D.N.Y. 2012)). Under

New York law, a plaintiff must show “(i) a defamatory statement of fact, (ii) that

is false, (iii) published to a third party, (iv) of and concerning the plaintiff,

(v) made with the applicable level of fault on the part of the speaker, (vi) either

causing special harm or constituting slander per se, and (vii) not protected by

privilege.” Albert v. Loksen, 239 F.3d 256, 265-66 (2d Cir. 2001) (internal

quotation marks and footnote omitted) (citing Dillon v. City of New York, 704

N.Y.S.2d 1, 5 (1st Dep’t 1999)). Whether a statement is defamatory is a legal

question that may be resolved by a court in the first instance. See Lan Sang,

951 F. Supp. 2d at 517. As noted above, the Court has already held that

Plaintiff’s defamation claims are barred by absolute privilege. However, in the

interest of completeness, the Court addresses the merits of Plaintiff’s claims.

Although there is no real dispute that the statements at issue concerned

Plaintiff and that they were published, Plaintiff’s defamation claims must be

dismissed because she fails to establish the first, second, fifth, and sixth

elements of a defamation claim.

      The first and second elements require Plaintiff to plead a false statement

of fact. In this regard, Plaintiff alleges that certain comments about her work

performance from her 2013 mid-year review are defamatory. (See Am. Compl.

¶ 23). Plaintiff is unable to meet the first and second elements of a defamation

claim as to these comments because “[u]nder New York law, the evaluation of

an employee’s performance, even an unsatisfactory evaluation, is a matter of

opinion that cannot be objectively categorized as true or false and cannot be

                                          13
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 14 of 20




actionable.” Brattis v. Rainbow Advert. Holdings, LLC, No. 99 Civ. 10144 (NRB)

2000 WL 702921, at *4 (S.D.N.Y. May 31, 2000); see also Chimarev v. TD

Waterhouse Inv. Servs., 99 F. App’x 259, 263 (2d Cir. 2004) (summary order)

(noting that “‘an employer has the right ... to assess an employee’s performance

on the job,’ so that negative internal assessments cannot support a claim for

defamation” (quoting Williams v. Varig Brazilian Airlines, 564 N.Y.S.2d 328, 331

(1st Dep’t 1991))). Accordingly, Plaintiff cannot maintain a defamation claim

arising out of her performance review. Accord Brattis, 2000 WL 702921, at *4.

      Turning to the fifth element of a defamation claim, the level of fault a

private plaintiff must show to allege defamation depends on whether the

statement at issue “‘is arguably within the sphere of legitimate public

concern[.]’” Albert, 239 F.3d at 269 (quoting Chapadeau v. Utica Observer-

Dispatch, Inc., 38 N.Y.2d 196, 199 (1975)). Under New York law, whether a

statement involves a “matter of legitimate public concern” has been given a

“broad interpretation,” id. at 269, but “publications directed only to a limited,

private audience are ‘matters of purely private concern[,]’” Huggins v. Moore, 94

N.Y.2d 296, 303 (1999) (quoting Dun & Bradstreet v. Greenmoss Builders, Inc.,

472 U.S. 749, 759 (1985)). When a private plaintiff sues for defamation in the

course of discharge from private employment, courts have found that to be a

matter of private concern. See, e.g., Weldy v. Piedmont Airlines, Inc., 985 F.2d

57, 64 (2d Cir. 1993) (holding that the discharge of a non-public employee by a

private airline is matter of private concern). Thus, as here, where the

statement is a matter of private concern, the plaintiff must allege that the

                                        14
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 15 of 20




defendant was at least negligent. See Bouveng v. NYG Cap. LLC, 175 F. Supp.

3d 280, 319 n.23 (S.D.N.Y. 2016). But there is no indication that Defendants

were negligent in publishing or disseminating the purportedly defamatory

statements here. On the contrary, Defendants made an effort to check the

accuracy of the allegations, including by taking the testimony of four relevant

parties and conducting thorough investigations into Plaintiff’s allegations. See

Lue v. JPMorgan Chase & Co., No. 18-1248, Dkt. #66 (2d Cir. Nov. 2, 2018).

Thus, Plaintiff fails to satisfy the fifth element of a claim for defamation across

all of her claims.

      The sixth element of a defamation claim requires Plaintiff to plead special

damages or to establish defamation per se. Albert, 239 F.3d at 266. “Special

harm” is the “loss of something having economic or pecuniary value.” Liberman

v. Gelstein, 80 N.Y.2d 429, 434-35 (1992). Among the bases for defamation per

se is a statement that “tend[s] to injure the plaintiff in his or her trade,

business[,] or profession[.]” Albert, 239 F.3d at 271.

      To satisfy this element, special damages “must be fully and accurately

identified ‘with sufficient particularity to identify actual losses[.]’” Matherson v.

Marchello, 473 N.Y.S.2d 998, 1000-01 (2d Dep’t 1984) (quoting Lincoln First

Bank of Rochester v. Siegel, 400 N.Y.S.2d 627, 633 (4th Dep’t 1977)). Plaintiff

does not explicitly allege special damages. (See generally Am. Compl.).

However, construing Plaintiff’s claims liberally, Plaintiff alleges that her “career

prospects have been drastically reduced” as a consequence of Defendants’

statements. (See Hr’g Tr. 14:25-15:7; see also Pl. Br. 8-9 (“If [Defendants’]

                                         15
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 16 of 20




defamatory … conduct … [is] not remedied, I will suffer damage for the rest of

my life.”)). But even under this liberal reading, Plaintiff fails to allege special

damages with the requisite degree of specificity to sustain her defamation

claim. She identifies neither an actual loss of income nor specific failures in

obtaining prospective employment. See, e.g., Agnant v. Shakur, 30 F. Supp. 2d

420, 426 (S.D.N.Y. 1998) (holding that allegation that “plaintiff has been

unable to find employment commensurate with his training and experience,

and has had his reputation destroyed in the community” is a “general

allegation” that “does not satisfy the requirement [to] plead[] special damages”).

Indeed, Plaintiff concedes that she has been able to secure employment

following the purportedly defamatory statements made in Lue I. (Hr’g

Tr. 14:21-15:24).

      Having failed to allege special damages, Plaintiff also fails to allege

defamation per se. To be sure, a statement “‘which tends to disparage a person

in the way of his office, profession[,] or trade’” is defamatory per se. Davis v.

Ross, 754 F.2d 80, 82 (2d Cir. 1985) (quoting Nichols v. Item Publishers, 309

N.Y. 596, 600 (1956)). However, the attack must relate to a “matter of

significance and importance” to the plaintiff’s work. Horne v. Matthews, No. 97

Civ. 3605 (JSM), 1997 WL 598452, at *2 (S.D.N.Y. Sept. 25, 1997). Construing

Plaintiff’s pleadings liberally, the Court understands Plaintiff to point to two

types of statements that harmed her professional reputation: (i) negative

comments in her performance reviews, and (ii) comments about Plaintiff’s job




                                         16
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 17 of 20




duties and relationships with her coworkers. (See Am. Compl. ¶¶ 22-28). In

point of fact, neither argument saves Plaintiff’s defamation claim.

      First, the comments in the performance reviews and about Plaintiff’s

relationships with her coworkers do not rise to the level of defamation because

they do not “target[ ] the specific standards of performance relevant to the

plaintiff’s business and impute conduct that is ‘of a kind incompatible with the

proper conduct of the business, trade, profession, or office itself.’” Pure Power

Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC, 813 F. Supp. 2d 489, 550

(S.D.N.Y. 2011) (quoting Liberman, 80 N.Y.2d at 436). At best, these

statements may imply that Plaintiff’s communication style did not meet

Defendants’ expectations. But this is insufficient because any statement

evincing a “general dissatisfaction with job performance do[es] not qualify as

defamation per se.” Accurate Grading Quality Assurance, Inc. v. Khothari,

No. 12 Civ. 9130 (LTS), 2014 WL 5073576, at *14 (S.D.N.Y. Sept. 30, 2014).

      Second, Plaintiff alleges that Defendants defamed her professional

reputation because their submissions contradict what she alleged in her

complaint in Lue I, including the identities of her supervisor and hiring

manager (Am. Compl. ¶¶ 22, 26-27); the tasks performed by other members of

her team (id. at ¶¶ 24-25); and the lack of evidence of similarly situated

employees who were treated more favorably (id. at ¶ 28). Defendants’

statements do not, on their face, defame Plaintiff in her business or profession;

they are simply factual disagreements that the parties briefed and argued in




                                        17
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 18 of 20




Lue I. Accordingly, there is no claim for defamation, much less defamation per

se, based on factual disagreements previously adjudicated.

      Finally, Plaintiff pleads a cause of action for defamation by implication.

(Am. Compl. ¶¶ 55-63). To state a claim for defamation by implication, a

complaint must make an “‘especially rigorous showing’ that [i] the language

may be reasonably read to impart the false innuendo, and [ii] the author

intends or endorses the inference.” Biro, 883 F. Supp. 2d at 466 (quoting

Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1093 (4th Cir. 1993)). While

Plaintiff points to evidence that she claims refutes the factual claims

Defendants advanced in Lue I (see Am. Compl. ¶ 26), she fails to plausibly

allege that Defendants intended to impart false innuendo or intention with

respect to Plaintiff. Instead, it is clear that the references to Plaintiff, whether

direct or implied, refer to the factual circumstances surrounding Plaintiff’s

termination, which circumstances Plaintiff herself does not claim are

defamatory. See, e.g., Kavanagh v. Zwilling, 578 F. App’x 24, 25 (2d Cir. 2014)

(summary order) (affirming dismissal of a defamation by implication claim

where the complaint failed to allege that the defendants intended or endorsed

the defamatory inference). Accordingly, Plaintiff fails to establish a claim for

defamation by implication.

      In sum, Plaintiff has failed to state a plausible defamation claim. As

such, Plaintiff’s claims for defamation, actual malice, libel, defamation per se,

and defamation by implication must be dismissed.




                                         18
       Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 19 of 20




      3.     Leave to Amend Is Denied

      “Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a

court ‘should freely give leave [to amend] when justice so requires.’” Gorman v.

Covidien Sales, LLC, No. 13 Civ. 6486 (KPF), 2014 WL 7404071, at *2 (S.D.N.Y.

Dec. 31, 2014) (quoting Fed. R. Civ. P. 15(a)(2)). Consistent with this liberal

amendment policy, “‘[t]he rule in this Circuit has been to allow a party to

amend its pleadings in the absence of a showing by the nonmovant of prejudice

or bad faith.’” Id. (alteration in Gorman) (quoting Block v. First Blood Assocs.,

988 F.2d 344, 350 (2d Cir. 1993)). Nonetheless, “it remains ‘proper to deny

leave to replead where ... amendment would be futile.’” Id. (quoting Hunt v. All.

N. Am. Gov’t Income Tr., Inc., 159 F.3d 723, 728 (2d Cir. 1998)). 9 Plaintiff’s

claims are barred by New York’s absolute privilege, and thus amendment

would be futile. See Chimarev, 99 F. App’x at 262-63 (affirming denial of

motion to amend due to futility where claim was barred by absolute privilege).

Accordingly, the Court finds that leave to amend would be futile and dismisses

the Amended Complaint with prejudice.




9     Similarly, the Court recognizes that while a pro se complaint “should not be dismissed
      without granting leave to amend at least once when a liberal reading of the complaint
      gives any indication that a valid claim might be stated,” Shomo v. City of New York, 579
      F.3d 176, 183 (2d Cir. 2009) (alterations and citation omitted), leave to replead need not
      be granted where — as here — it would be “futile,” Cuoco v. Moritsugu, 222 F.3d 99, 112
      (2d Cir. 2000).

                                             19
         Case 1:19-cv-09784-KPF Document 36 Filed 03/23/21 Page 20 of 20




                                   CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to dismiss

is GRANTED with prejudice. The Clerk of Court is directed to terminate all

pending motions, adjourn all remaining dates, and close this case. The Clerk

of Court is directed to mail a copy of this Opinion to Plaintiff.

      SO ORDERED.

Dated:        March 23, 2021
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         20
